Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Claim 1, claim 11 recite the limitations “the rate of instructions being retrieved” in lines 9-10 and line 12 respectively. However, the specification does not mention about retrieval rate of instructions, instead specification mentions flow of instructions and instructions processing rate in [0033]-[0035] [0047][0048] and [0051]. Therefore, the retrieval rate is construed as “flow rate” or  “number of instructions may execute in particular period” as mentioned in [0048]. 

Applicant may amend the claims to recite “instruction flow rate” instead of “retrieval rate” to be consistent with the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 1-2, 5-6, 8-12, 15-16, 18- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gendler I (US Patent Application Publication 2017/0364132; cited in IDS), in view of Murray et al (AU 2012227209; attached herewith)

For claim 1, Gendler et al I teach the following limitations: A method of regulating the power usage of an integrated circuit (IC) die (multi-core processor 110 is the IC die; [0013] mentions about throttle – power usage regulation) comprising: measuring, by a voltage regulator (298 shown in Fig 2 is the voltage regulator), a current load (current sensors 112 measure current utilization of the cores [0020]; current sensors 112 can be located in voltage regulator circuitry 298 [0025]); determining, by the voltage regulator, that the current load satisfies a threshold level indicating an over current condition ([0026] voltage regulators indicate that measured current crosses threshold or not; [0023] measured current exceeds the threshold; thus the regulator determines whether current load satisfies threshold level indicating overcurrent); providing, by the voltage regulator, a signal indicating the over current condition to a sequencer (Fig 2 shows that 223 is sent to PMA 211. PMA works in a sequence as shown in Fig 3 and Fig 4. Therefore PMA is a sequencer) of the IC (223 in Fig 2 is the signal provided from regulator to IC indicating overcurrent; [0026]), the sequencer controlling a rate of instructions to be processed by the IC ([0025], [0027] and [0030] mentions that PMAs control core based on operating characteristics such as voltage, frequency, power allocation or the like; these operating characteristics control rate of instructions to be processed); reducing, by the sequencer in response to the received signal, a processing rate of the one or more processors of the IC die according to a throttling mask ([0027] PMA throttles the cores according to a throttling mask – that is degree of throttling and period), the throttling masking limiting the rate of data to be processed by one or more processors in the IC die (operating frequency of the core is reduced; [0027]; reducing operating frequency of the cores limits the data rate processing).

For the limitations “the sequencer controlling a rate of instructions to be processed by the IC”,  Gendler, [0025], [0027] and [0030] mentions that PMAs control core based on operating characteristics such as voltage, frequency, power allocation or the like; these operating characteristics control rate of  instruction to be processed as MIPS (or the instruction processing rate depends on the clock speed). Although not mentioned in Gendler, the retrieval rate is also controlled by limiting the operating frequency of a core, since the core depends on the operating frequency to retrieve the instructions. However, Gendler does not explicitly mention the limitations: 
reducing the rate of instructions being retrieved by one or more processors

Murray teaches the following limitations: 
reducing the rate of instructions being retrieved by one or more processors ([0007]-[0008]; [0030] [0033] [0037] [0042]-[0044] mention about reducing instruction issue rate, which is the instruction retrieval rate for the processor  “issue rate limit is programmable”; “limit the issue rate to a programmable reduced rate”) according to a throttling mask (throttle code shown in Fig 2; [0031]; 248 in Fig 2)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Gendler I and Murray so that the throttle controls the flow of instructions including retrieval or issue rate  from the sequencer PMA shown in Fig 2 of Gendler I. The PMA of Gendler I can incorporate the teachings of Murray for controlling the flow of instructions. That way the overcurrent/power spike scenarios will controlled in a better way. Gendler I teaches setting operating characteristics to control the overcurrent condition ([0024]), which can further include the control of flow of instructions as taught in Murray.  

For claim 2, 223 in Fig 2 is the dedicated line for indicating overcurrent condition ([0026], Gendler I).


For claim 5, PMA generates the throttle mask and PMA is the chip manager ([0027], Gendler I). 

For claim 6, throttling is based on over current ([0027], Gendler I). 

For claim 8, current sensors 112 measure the core currents ([0020]. The cores are on the IC (Fig 1). Thus voltage regulator measures the current load at the IC (Gendler I). 

For claim 9, Gendler I [0026] mentions that when measured current returns to throttling threshold is determined. Gendler I [0034]-[0035] mention about throttle release request when current is not over current. Therefore, voltage regulator measures whether the current load is limited and no longer satisfies threshold level. 

For claim 10, Gendler I [0026], [0034]-[0035] mention about signal 305 indicating that current is within threshold. That voltage regulator sends signal to PMA when current returns within threshold.  
 
For claim 11, Gendler et al I teach the following limitations: A system comprising: an integrated circuit die (IC) (multi-core processor 110 is the IC die; [0013] mentions about throttle – power usage regulation); and a voltage regulator connected to the IC via a sense line (Fig 2; 298 is the voltage regulator; [0025] mentions that sensors 112 are located in regulator; thus a sense line is used between IC and regulator), the voltage regulator configured to: measure a current load over the sense line  (current sensors 112 measure current utilization of the cores [0020]; current sensors 112 can be located in voltage regulator circuitry 298 [0025]); determine if the current load satisfies a threshold level indicating an over current condition ([0026] voltage regulators indicate that measured current crosses threshold or not; [0023] measured current exceeds the threshold; thus the regulator determines whether current load satisfies threshold level indicating overcurrent); and provide a signal indicating an over current condition to a sequencer (Fig 2 shows that 223 is sent to PMA 211. PMA works in a sequence as shown in Fig 3 and Fig 4. Therefore PMA is a sequencer) of the IC upon determining an over current condition  (223 in Fig 2 is the signal provided from regulator to IC indicating overcurrent; [0026]) the sequencer controlling a rate of instructions to be processed by the IC ([0025], [0027] and [0030] mentions that PMAs control core based on operating characteristics such as voltage, frequency, power allocation or the like; these operating characteristics control rate of instructions to be processed); the IC configured to: reduce, by the sequencer responsive to the receiving the signal indicating an over current condition, a processing rate of the of the one or more processors of the IC die according to a throttling mask ([0027] PMA throttles the cores according to a throttling mask – that is degree of throttling and period based on receiving signal 223), the throttling masking limiting the rate of data to be processed by one or more processors in the IC die (operating frequency of the core is reduced; [0027]; reducing operating frequency of the cores limits the data rate processing).

For the limitations “the sequencer controlling a rate of instructions to be processed by the IC”,  Gendler, [0025], [0027] and [0030] mentions that PMAs control core based on operating characteristics such as voltage, frequency, power allocation or the like; these operating characteristics control rate of  instruction to be processed as MIPS (or the instruction processing rate depends on the clock speed). However, Gendler does not explicitly mention the limitations: 
reducing the rate of instructions being retrieved by one or more processors

Murray teaches the following limitations: 
reducing the rate of instructions being retrieved by one or more processors ([0007]-[0008]; [0030] [0033] [0037] [0042]-[0044] mention about reducing instruction issue rate, which is the instruction retrieval rate for the processor  “issue rate limit is programmable”; “limit the issue rate to a programmable reduced rate”) according to a throttling mask (throttle code shown in Fig 2; [0031]; 248 in Fig 2)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Gendler I and Murray so that the throttle controls the flow of instructions including retrieval or issue rate  from the sequencer PMA shown in Fig 2 of Gendler I. The PMA of Gendler I can incorporate the teachings of Murray for controlling the flow of instructions. That way the overcurrent/power spike scenarios will controlled in a better way. Gendler I teaches setting operating characteristics to control the overcurrent condition ([0024]), which can further include the control of flow of instructions as taught in Murray.  

For claim 12, 223 in Fig 2 is the dedicated line for indicating overcurrent condition ([0026], Gendler I).

For claim 15, PMA generates the throttle mask and PMA is the chip manager ([0027], Gendler I). 

For claim 16, throttling is based on over current ([0027], Gendler I). 

For claim 18, current sensors 112 measure the core currents ([0020]. The cores are on the IC (Fig 1). Thus voltage regulator measures the current load at the IC (Gendler I). 

For claim 19, Gendler I [0026] mentions that when measured current returns to throttling threshold is determined. [0034]-[0035] mention about throttle release request when current is not over current. Therefore, voltage regulator measures whether the current load is limited. 

For claim 20, Gendler I [0026], [0034]-[0035] mention about signal 305 indicating that current is within threshold. 

3.	Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gendler I (US Patent Application Publication 2017/0364132; cited in IDS), in view of in view of Murray et al (AU 2012227209; attached herewith)
 and further in view of Nguyen (US Patent 6564332; cited in IDS).

For claim 4, Gendler I teaches that the clock frequency is controlled based on the signal ([0027]). However, Gendler I, in view of Murray did not show the circuitries corresponds to the synchronized. Nguyen teaches a clock synchronizer in Fig 3 that that synchronizes the over current indicating signal with the internal clock of the IC. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Gendler I, Murray and Nguyen to provide a synchronizer to synchronize the signal with the internal clock of the processor, since the processor is controlling the frequency to to control the overcurrent condition. The synchronizer can realize the appropriate functionality of the clock operation so that processor can control the overcurrent effectively. 
 
For claim 14, Gendler I teaches that the clock frequency is controlled based on the signal ([0027]). However, Gendler I in view of Murray did not show the circuitries corresponds to the synchronized. Nguyen teaches a clock synchronizer in Fig 3 that that synchronizes the over current indicating signal with the internal clock of the IC. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Gendler I, Murray and Nguyen to provide a synchronizer to synchronize the signal with the internal clock of the processor, since the processor is controlling the frequency to control the overcurrent condition. The synchronizer can realize the appropriate functionality of the clock operation so that processor can control the overcurrent effectively. 

Response to Arguments
4.	Applicant’s arguments have been considered but are moot because of the new ground of rejection.  However Gendler is still relied upon for rejection and Examiner is addressing arguments regarding Gendler I. 

Applicant argues that Gendler I does not teach sequencer controlling the rate of instructions to be processed by an IC. 

Examiner disagrees. Gendler I teaches throttling the operating frequency ([0024]; [0027]). The frequency or clock speed defines the MIPS or processing instructions rate.  The Wikipedia page has been attached. Therefore, the sequencer in Gendler controls the processing instructions rate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186